Citation Nr: 0116864	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-06 303A	)	DATE
	)
	)


THE ISSUES

Whether there was clear and unmistakable error in a May 11, 
1970, decision by the Board of Veterans' Appeals which denied 
entitlement to service connection for a disease of the 
nervous system including chronic brain syndrome and 
headaches.  

Whether there was clear and unmistakable error in an April 
16, 1979, decision by the Board of Veterans' Appeals which 
denied entitlement to service connection for chronic brain 
syndrome associated with suspected benign intracranial tumor 
with headaches.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to March 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on a March 1998 motion by the veteran as to clear and 
unmistakable error in prior appellate decisions, as 
specified.  


FINDINGS OF FACT

1.  Entitlement to service connection for a disease of the 
nervous system including chronic brain syndrome and headaches 
was denied by the Board in a May 11, 1970 decision.  

2.  Entitlement to service connection for chronic brain 
syndrome associated with suspected benign intracranial tumor 
with headaches was denied by the Board in an April 16, 1979, 
decision.  

3.  All available pertinent facts were before the Board at 
the time of the May 11, 1970, and April 16, 1979, decisions, 
respectively.  

4.  It has not been shown that the applicable statutory and 
regulatory provisions extant at the time of the Board's 
decision on May 11, 1970, and at the time of the Board's 
April 16, 1979, decision, respectively, were ignored or 
incorrectly applied.  


CONCLUSIONS OF LAW

1.  The Board's decision of May 11, 1970, denying entitlement 
to service connection for a disease of the nervous system 
including chronic brain syndrome and headaches did not 
involve clear and unmistakable error.  38 U.S.C.A. § 7111 
(West Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2000).  

2. The Board's decision of April 16, 1979, denying 
entitlement to service connection for chronic brain syndrome 
associated with suspected benign intracranial tumor with 
headaches did not involve clear and unmistakable error.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By appellate decision on May 11, 1970, entitlement to service 
connection for a disease of the nervous system including 
chronic brain syndrome and headaches was denied.  The 
evidence on which that decision was based included service 
medical records, a report of Department of Veterans Affairs 
(VA) hospitalization in September and October 1967, VA 
outpatient treatment records in 1968, a VA examination in 
March 1968, a report of VA hospitalization in January and 
February 1968, a September 1968 report from William B. 
Dillard, M.D., an employer's report concerning first aid 
treatment for the veteran's headaches dated in September 
1968,  multiple lay statements received in 1968, a transcript 
of a personal hearing on the veteran's appeal conducted at 
the Atlanta, Georgia, VA Regional Office (RO) in September 
1968, VA outpatient clinical records dated in 1969, and an 
independent medical expert's opinion dated in February 1970 
from a neurologist sought by the Board in conjunction with 
the veteran's appeal leading up to the May 11, 1970, 
appellate decision.  

The appellate decision of May 11, 1970, utilized the 
provisions of 38 U.S.C. 310, 312, 313, 331, 337 (now 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 1991); 38 
C.F.R. § 3.307 (1969).  

By appellate decision on April 16, 1979, entitlement to 
service connection for chronic brain syndrome associated with 
suspected benign intracranial tumor with headaches was 
denied.  The evidence on which that decision was based 
included the evidence that was previously considered by the 
Board, a statement from Dr. Dillard dated in March 1971, lay 
statements received in 1971, VA outpatient treatment clinical 
records dated in 1975, and a transcript of the veteran's 
personal hearing on the appeal at the RO in January 1979.  

The appellate decision of April 16, 1979, utilized the 
provisions of 38 U.S.C. 4004(b) (now 38 U.S.C.A. § 7104(b) 
(West 1991)); 38 C.F.R. § 3.102 (1978).  

In March 1998, the veteran requested that the prior Board 
decisions be reversed on the basis of clear and unmistakable 
error pursuant to 38 U.S.C.A. § 7111.  In May 1998, the Board 
informed him that his request for revision of the prior 
decisions on the basis of clear and unmistakable error would 
be deferred until regulations necessary to carry out the 
provisions of 38 U.S.C.A. § 7111 were promulgated.  In April 
1999, the veteran inquired as to the status of his request.  
In July 1999, the Board informed the veteran that the new 
regulations had been promulgated and a copy was enclosed, but 
his March 1998 request would not be considered a motion for 
revision of the prior decisions on the basis of clear and 
unmistakable error until he had had the opportunity to review 
the regulations and respond that he still intended his March 
1998 motion.  

In September 1999, the veteran's reply was received that he 
intended to continue with his motion.  He specified the 
following:  

"The evidence clearly shows I was 
treated numerous times for chronic 
headaches and hospitalized for evaluation 
for periods of unconsciousness.  When the 
doctors could not find any causes, I 
became frustrated and did not seek 
medical treatment because I was 
embarrassed to seek treatment when the 
medical authority could find no cause and 
tagged the cause as psychological 
disorder.  After I separated from the 
Army, I did not have any medical 
insurance and could not afford fees for 
treatment of my chronic headaches.  

"If the Army's doctors had continued to 
find a cause instead of saying the 
headaches were caused by a psychological 
disorder, they would have diagnosed the 
cause in 1957 or 1958 instead of the 
doctors diagnosing the disability in 
1961."

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2000).  Pursuant to 38 C.F.R. § 20.1404(b) (2000), the 
motion alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  

The Board points out that review for clear and unmistakable 
error of a prior decision must be based on the record and the 
law that existed when the decision was made.  According to 
the United States Court of Appeals for Veterans Claims 
(Court), for clear and unmistakable error to exist either the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; the error must be undebatable and the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  38 C.F.R. § 20.1403.  

While the veteran alleges clear and unmistakable error in the 
prior decisions, he fails to identify any law and/or 
regulation or any evidence that was erroneously considered or 
omitted.  His statement that he had chronic headaches and 
hospitalization for loss of consciousness during active 
service could be construed as an allegation that the Board 
did not weigh or evaluate the evidence correctly, but this 
kind of allegation is insufficient to make a case for clear 
and unmistakable error in the prior decisions.  The assertion 
that Army doctors erred in the determining the cause of his 
chronic headaches, ascribing them to a psychological cause 
instead of another cause, does not address error in either 
prior decision.  

Those decisions were based on the complete evidence that was 
interpreted as not showing inservice inception of chronic 
headaches as a prodromal manifestation of later diagnosed 
organic brain abnormality.  The evidence included all 
available treatment evidence and an independent neurologist's 
opinion on the issue.  

In the absence of clear and specific allegation of clear and 
unmistakable error, the veteran's motion for revision on the 
basis of clear and unmistakable error cannot be upheld.  See 
38 C.F.R. § 20.1404(b).  



ORDER

The motion to revise or reverse the May 11, 1970, decision by 
the Board of Veterans' Appeals which denied entitlement to 
service connection for a disease of the nervous system 
including chronic brain syndrome and headaches on the grounds 
of clear and unmistakable error is denied.  

The motion to revise or reverse the April 16, 1979, decision 
by the Board of Veterans' Appeals which denied entitlement to 
service connection for chronic brain syndrome associated with 
suspected benign intracranial tumor with headaches on the 
grounds of clear and unmistakable error is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



